Citation Nr: 0526186	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-34 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for right knee 
condition.

2.  Entitlement to service connection for left knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel
INTRODUCTION

The veteran had active service from January 1955 to January 
1958.

The case comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  At present, the case is before the Board for 
appellate adjudication.  However, as additional development 
is necessary in this case prior to appellate adjudication, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claim for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).

The Board finds that the record does not include a VA medical 
opinion discussing the etiology of the claimed right and left 
knee disorders, including a discussion of the veteran's 1957 
motor scooter accident, and the post-service knee injury 
sustained by the veteran, as required by Duenas v. Principi, 
18 Vet. App. 512 (2004).  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the 
appellant due process of law, the RO should obtain the above 
discussed VA medical opinion.

Lastly, the RO should assist the veteran in obtaining any 
outstanding private and/or VA medical records not already 
contained within the claims file.  During the January 2005 
hearing, the veteran testified that he had been treated for 
his knees by a private physician in Boston.  The veteran 
should submit a list of names of physicians and their 
respective facilities who have treated the veteran for his 
claimed right and left knee disorders. VA's duty to assist 
includes making reasonable efforts to obtain relevant private 
records that the claimant adequately identifies and 
authorizes VA to obtain. 38 U.S.C.A. § 5103A(b). On remand, 
the RO should attempt to secure the record(s) as referenced 
by the veteran during the hearing.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for the claimed 
right and left knee disorders since his 
discharge from service in January 1958, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Additionally, the RO 
should request that the veteran provide 
information as to the dates of any 
treatment for the claimed disabilities at 
any VA Medical Center since his discharge 
from service.  Copies of the medical 
records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claims.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claims.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.   

2.  Only after the development described 
above has been completed, the veteran 
should be scheduled to undergo a VA 
examination, conducted by an appropriate 
specialist, to evaluate the nature, 
severity, and etiology of the claimed 
right and left knee disorders.  If no 
such disorders are found by this 
examiner, the examiner should so 
indicate.  The RO should send the claims 
folder to the examiner for review.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis of the claimed right and left 
knee disorders.  The examiner should 
review all of the veteran's medical 
records and history.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that either the claimed right or left 
knee disorder was incurred during the 
veteran's active service, became manifest 
to a compensable degree within a one year 
period of his discharge from service, or 
is otherwise related to his active 
service, including due to the veteran's 
rating(s) and duties.  The VA specialist 
should also render an opinion as to 
whether it is at least as likely as not 
that the claimed right and left knee 
disorders are related to any post-service 
event(s) or diseases, including the aging 
process and any post-service injuries.  
If the etiology of the claimed disorders 
are attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnosis are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disorders.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claims seeking entitlement to service 
connection for right and left knee 
disorders.  If the determinations remain 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
No action by the appellant is required until he receives 
further notice.  The purpose of this REMAND is to ensure 
compliance with due process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



